Exhibit 10.10

NEXTEST SYSTEMS CORPORATION

RESTRICTED STOCK GRANT NOTICE

(2006 Equity Incentive Plan)

Nextest Systems Corporation (the “Company”), pursuant to its 2006 Equity
Incentive Plan (the “Plan”), hereby grants to the participant under the Plan
(the “Participant”) the number of shares of the Company’s common stock (the
“Common Stock”) set forth below (the “Award”). This Award is subject to all of
the terms and conditions as set forth in this Restricted Stock Grant Notice (the
“Grant Notice”), the Restricted Stock Agreement, the Plan, the form of
Assignment Separate from Certificate and the form of Joint Escrow Instructions,
all of which are attached hereto and incorporated herein in their entirety.

Participant/Participant ID #:

Date of Grant:

Award Number:

Number of Shares Subject to Award:

 

Vesting Schedule:

  

Shares

  

Full Vest

           

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms and conditions of this Grant
Notice, the Restricted Stock Agreement, the Plan, the form of Assignment
Separate from Certificate and the form of Joint Escrow Instructions. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the
Restricted Stock Agreement, the Joint Escrow Instructions and the Plan set forth
the entire understanding between Participant and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements relating thereto, with the exception of other awards previously
granted and delivered to Participant under the Plan.

 

Nextest Systems Corporation     Participant:

By:

 

 

    By:  

 

  Signature       Signature

Title:

   

Date:

Date:

     



--------------------------------------------------------------------------------

Attachment I: Restricted Stock Agreement

Attachment II: 2006 Equity Incentive Plan

Attachment III: Form of Assignment Separate from Certificate

Attachment IV: Form of Joint Escrow Instructions

Attachment V: Acknowledgement and Statement of Decision regarding Section 83(b)
Election

Attachment VI: Election under Section 83(b) of the Code

Attachment VII: Spousal Consent

 

2



--------------------------------------------------------------------------------

ATTACHMENT I

NEXTEST SYSTEMS CORPORATION

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated [grant date], is
entered into by and between [name] (“Participant”) and Nextest Systems
Corporation, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company has adopted the Nextest Systems Corporation 2006 Equity
Incentive Plan (the “Plan”), which provides for awards of restricted stock to
the Company’s Employees, Consultants and Directors; and

WHEREAS, Participant is currently serving as an Employee or Director of, or a
Consultant to, the Company; and

WHEREAS, in order to provide Participant incentive to continue in the employ of
the Company and his or her commitment to the success of the Company, the
Compensation Committee of the Board of Directors of the Company has determined
that Participant shall be granted an Award covering shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), subject to the
restrictions stated herein and in accordance with the terms and conditions of
the Plan.

NOW THEREFORE, in consideration of the foregoing, and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

1. Definitions.

Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same meanings ascribed to them in the Plan.

2. Grant Of Award.

The Company hereby grants to Participant, pursuant to the terms of the
Restricted Stock Grant Notice (the “Grant Notice”) and this Agreement
(collectively, the “Award Agreement”) an Award covering the number of shares of
Common Stock indicated in the Grant Notice (the “Shares”) and hereby issues the
Shares to Participant.

3. Agreement To Accept Shares.

Participant hereby agrees to accept from the Company, and the Company hereby
agrees to issue to Participant, the Shares.



--------------------------------------------------------------------------------

4. Delivery of the Shares and Award Agreement.

The issuance and delivery of the Shares shall be consummated as follows:

4.1 Participant agrees to execute and deliver the Grant Notice and this
Agreement to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, along with such additional
documents as the Company may require.

4.2 Participant agrees to execute three (3) copies of the Assignment Separate
from Certificate (with date and number of shares blank) substantially in the
form attached to the Grant Notice as Attachment III and to execute Joint Escrow
Instructions substantially in the form attached to the Grant Notice as
Attachment IV and to deliver the same in accordance with Section 9 below.
Participant shall also deliver to the Company a signed spousal consent
substantially in the form attached hereto as Attachment VI if he or she is
married on the Date of Grant set forth in the Grant Notice.

5. Vesting.

Subject to the limitations contained herein, the Shares issued to Participant
shall vest as provided in the Grant Notice, provided, however, that vesting
shall cease upon the Termination of Participant’s service as an Employee,
Director or Consultant.

6. Securities Law Compliance.

Notwithstanding anything to the contrary contained herein, the Company shall not
deliver any Shares under the Award Agreement unless the Shares are then
registered under the Securities Act or, if such Shares are not then so
registered, the Company has determined that such issuance and transfer would be
exempt from the registration requirements of the Securities Act. The issuance
and transfer of the Shares also must comply with other applicable laws and
regulations governing such Award, and the Company shall not issue the Shares if
the Company determines that such issuance and transfer would not be in material
compliance with such laws and regulations.

7. Right of Reacquisition.

In the event of the Termination of Participant’s service as an Employee or
Director of, or a Consultant to, the Company, the Company shall have a right to
reacquire (the “Reacquisition Rights”) the Shares that have not yet vested in
accordance with the Vesting Schedule in the Grant Notice (the “Unvested
Shares”). The Company shall, simultaneously with Participant’s Termination of
service, as an Employee, Director or Consultant, automatically reacquire all of
the Unvested Shares, without payment by the Company of any amount with respect
thereto, unless the Company agrees to waive its Reacquisition Rights to any or
all of the Unvested Shares. Any such waiver shall be exercised by the Company by
written notice to Participant or his or her representative (with a copy to the
Escrow Agent) within 30 days after Participant’s Termination. If the Company
does not waive its Reacquisition Rights to any or all of the Unvested Shares,
the Escrow Agent shall be notified accordingly and instructed to return the
Unvested Shares to the Company for cancellation.

 

2



--------------------------------------------------------------------------------

8. Corporate Transactions.

In the event of a Fundamental Transaction or Change in Control pursuant to
Section 10.3 or Section 10.4 of the Plan, the Reacquisition Rights may be
assigned by the Company to the successor of the Company (or such successor’s
parent company), if any, in connection with such corporate transaction. To the
extent the Reacquisition Rights remain in effect following such corporate
transaction, such rights shall apply to the new capital stock or other property
received in exchange for the Common Stock in consummation of the corporate
transaction, but only to the extent the Common Stock was at the time covered by
such rights.

9. Escrow of Unvested Common Stock.

In general, the Company intends to handle this award by bookkeeping entries with
a broker. Such entries, while establishing Participant’s ownership of the
Shares, also will be kept in such a manner as to prohibit transfer by the
Participant of any shares of Common Stock which have not vested in accordance
with the grant schedule. Nonetheless, in the event the Company uses a system
which does not automatically restrict transferability, as security for
Participant’s faithful performance of the terms of this Agreement and to insure
the availability for delivery of Participant’s Unvested Shares upon execution of
the Reacquisition Rights herein provided for, Participant agrees, concurrently
herewith, to deliver to and deposit with the Secretary of the Company or the
Secretary’s designee (the “Escrow Agent”), as Escrow Agent in this transaction,
the certificate or certificates evidencing the Shares and three (3) executed
blank forms of Assignment Separate from Certificate in the form attached to the
Grant Notice as Attachment III. Such documents will be held by the Escrow Agent
and delivered by the Escrow Agent pursuant to the Joint Escrow Instructions
delivered to the Escrow Agent concurrently herewith.

10. Rights as Stockholder.

Subject to the provisions of this Agreement, Participant shall exercise all
rights and privileges of a stockholder of the Company with respect to the Shares
deposited in escrow. Participant shall be deemed to be the holder of the Shares
for purposes of receiving any dividends that may be paid with respect to such
Shares and for purposes of exercising any voting rights relating to such Shares,
even if some or all of the Shares have not yet vested and been released from the
Company’s Reacquisition Rights.

11. Limitations on Transfer.

In addition to any other limitation on transfer created by applicable securities
laws, Participant agrees not to sell, assign, hypothecate, donate, encumber or
otherwise dispose of any interest in the Shares, except by will or by the laws
of descent and distribution, while the Shares are subject to the Reacquisition
Rights.

12. Restrictive Legends.

The stock certificates evidencing the Shares issued under the Award Agreement
shall bear appropriate legends determined by the Company.

 

3



--------------------------------------------------------------------------------

13. Award not a Service Contract.

The Award Agreement is not an employment or service contract, and nothing in the
Award Agreement shall be deemed to create in any way whatsoever any obligation
on the Company or an Affiliate to continue Participant’s employment or service.
In addition, nothing in the Award Agreement shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
Employees to continue any relationship that Participant may have as an Employee
or Director of, or a Consultant to, the Company or an Affiliate.

14. Withholding Obligations.

14.1 At the time the Award is granted, or at any time thereafter as requested by
the Company, Participant authorizes withholding from payroll and any other
amounts payable to Participant, and otherwise agrees to make adequate provision
for, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the Award.

14.2 Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for any
of the Shares or release the Shares from any escrow provided for herein.

15. Section 83(b) Election.

Participant understands that Section 83(a) of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
amount paid for the Shares and the fair market value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction” means
the right of the Company to buy back the Shares pursuant to the Reacquisition
Rights set forth in Section 7 of this Agreement. Despite the fact that it might
be unusual to make the following election in the circumstances of this Agreement
(because of the significant taxes potentially due in the year of the election as
described below), Participant understands that Participant may elect to be taxed
at the time the Shares are purchased, rather than when and as the Reacquisition
Rights expire, by filing an election under Section 83(b) (an “83(b) Election”)
of the Code with the Internal Revenue Service within 30 days from the date of
purchase. A form of such election is attached hereto as Attachment V. In this
case, the difference between the fair market value of the Shares at the time of
the execution of this Agreement and the amount Participant is paying for the
Shares, if any, makes it unlikely that Participant will choose to make an 83(b)
Election, as such election would require that Participant pay taxes on that
difference at the time the Shares are purchased. However, the 83(b) Election
must be made if the Participant wishes to avoid additional income under
Section 83(a) in the future. Accordingly, Participant understands the decision
to file or not file such an election has potentially dramatic tax consequences,
and if the decision is made to file such an election it must be filed in a
timely manner. Elections which are filed late can never be effective.
Participant further understands that an additional copy of such election form
should be filed with his or her federal income tax return for the calendar year
in which the date of this Agreement falls. Participant acknowledges that the
foregoing is only a summary of the effect of United States federal income
taxation with respect to purchase of the Shares hereunder, and does not purport
to be complete. Participant further acknowledges that the Company has directed
Participant to seek

 

4



--------------------------------------------------------------------------------

independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which Participant may
reside, the tax consequences of Participant’s death and the decision as to
whether or not to file an 83(b) Election in connection with the acquisition of
the Shares.

PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.

16. Representations.

Participant has reviewed with his or her own tax advisors the federal, state,
local and foreign tax consequences relating to the Award and the transactions
contemplated by the Award Agreement. Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Participant understands that he or she (and not the Company) shall
be responsible for any tax liability that may arise as a result of the Award or
the transactions contemplated by the Award Agreement.

17. Data Privacy Consent.

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this document by and among, as applicable, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that the
Company and its Affiliates hold certain personal information about Participant,
including, but not limited to, name, home address and telephone number, date of
birth, social security or insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Participant’s favor for the purpose of implementing, managing and administering
the Plan (“Data”). Participant understands that the Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in Participant’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than Participant’s country. Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the Secretary of the Company. Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data, as may be required to a broker or other third party with
whom Participant may elect to deposit any shares acquired under the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan. Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Secretary of the Company in writing. Participant
understands that refusing or

5



--------------------------------------------------------------------------------

withdrawing consent may affect Participant’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, Participant understands that he or she may contact the Secretary of the
Company.

18. Acknowledgment.

Participant acknowledges and agrees that notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary Termination (whether or
not in breach of local labor laws), the Participant’s right to receive benefits
under the Award Agreement, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary Termination (whether or not in breach
of local labor laws), Participant’s right to receive benefits under the Award
Agreement after Termination, if any, will be measured by the date of termination
of Participant’s active employment and will not be extended by any notice period
mandated under local law.

19. Notices.

Any notices provided for in the Award Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to Participant at
the last address provided by Participant to the Company.

20. Survival Of Terms.

The Award Agreement shall apply to and bind Participant and the Company and
their respective permitted assignees and transferees, heirs, legatees,
executors, administrators and legal successors.

21. Failure To Enforce Not A Waiver.

The failure of the Company to enforce at any time any provision of the Award
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

22. Amendments.

The Award Agreement may be amended or modified at any time only by an instrument
in writing signed by each of the parties hereto.

23. Authority Of The Committee.

The Committee shall have full authority to interpret and construe the terms of
the Award Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.

 

6



--------------------------------------------------------------------------------

24. Miscellaneous.

24.1 The rights and obligations of the Company under the Award Agreement shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

24.2 Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of the Award Agreement.

24.3 Participant acknowledges and agrees that he or she has reviewed the Award
Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing and accepting the Award Agreement and fully
understands all provisions of the Award Agreement.

24.4 If Participant has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

24.5 The Award Agreement may be signed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.

25. Governing Plan Document.

The Award is subject to all the provisions of the Plan, the provisions of which
are hereby made a part of Participant’s Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Award and those of the Plan, the provisions of the
Plan shall control. Participant represents that he or she has read this
Agreement, the Grant Notice and the Plan, and is familiar with their terms and
provisions. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Award Agreement.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by
the IRS, we inform you that any tax advice contained in this communication
(including any attachments) was not intended or written to be used, and cannot
be used, for the purpose of (i) avoiding any tax penalty or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed
herein. Each taxpayer should seek advice based on the taxpayer’s particular
circumstances from an independent tax advisor.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

Nextest Systems Corporation

    Participant

By:

 

 

    By:  

 

 

Signature

     

Signature

Name:

      Print Name:  

 

Title:

           

[SIGNATURE PAGE TO RESTRICTED STOCK AGREEMENT]

 

8



--------------------------------------------------------------------------------

ATTACHMENT II

2006 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

ATTACHMENT III

ASSIGNMENT SEPARATE FROM CERTIFICATE

For Value Received and pursuant to that certain Restricted Stock Grant Notice
and Restricted Stock Agreement dated                     , 20     (the “Award”),
the undersigned hereby sells, assigns and transfers unto Nextest Systems
Corporation, a Delaware corporation (the “Company”)
                                              (                    ) shares of
the Common Stock of the Company, standing in the undersigned’s name on the
Company’s books represented by Certificate No.              herewith and do
hereby irrevocably constitute and appoint the Company’s Secretary, or other
designee of the Company, as the undersigned’s attorney-in-fact to transfer the
said shares of Common Stock on the books of the Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Company issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Company’s Reacquisition Rights under the Award.

Dated:                    

 

Signature:

 

 

Name:

 

 

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this Assignment is to enable execution of the Company’s Reacquisition
Rights set forth in the Restricted Stock Agreement without requiring additional
signatures on your part.



--------------------------------------------------------------------------------

ATTACHMENT IV

JOINT ESCROW INSTRUCTIONS

Date:                    

Secretary

Nextest Systems Corporation

1901 Monterey Road

San Jose, CA 95112

Dear Sir/Madam:

As Escrow Agent for both Nextest Systems Corporation, a Delaware corporation
(the “Company”), and the undersigned recipient of stock of the Company
(“Recipient”), you are hereby authorized and directed to hold the certificate or
certificates evidencing the shares of the Company’s Common Stock (the “Shares”)
granted under an Award issued pursuant to the Company’s 2006 Equity Incentive
Plan (the “Plan”) and the documents delivered to you pursuant to that certain
Restricted Stock Grant Notice (the “Grant Notice”), dated                     ,
20     and Restricted Stock Agreement (the “Agreement”) of the same date, in
accordance with the following instructions:

1. In the event Recipient’s service as an employee or director of, or a
consultant to, the Company is terminated, under circumstances set forth in
Section 7 of the Agreement, the Company or its assignee will deliver to
Recipient and you a written notice specifying that the certificate or
certificates evidencing the Shares shall be transferred to the Company for
cancellation or further transfer pursuant to any waiver of Reacquisition Rights
pursuant to Section 7 of the Agreement. Recipient and the Company hereby
irrevocably authorize and direct you to complete such transfer in accordance
with the terms of such notice.

2. In order to complete the share transfer, you are specifically directed (a) to
date any forms of Assignments Separate from Certificate in your possession
necessary for the transfer, (b) to insert the number of Shares being transferred
in such forms, and (c) to deliver same, together with the certificate or
certificates evidencing the Shares to the Company.

3. Recipient irrevocably authorizes the Company to deposit with you any
certificates registered in his/her name evidencing the Shares and any additions
to and substitutions for the Shares as specified in the Grant Notice. Recipient
hereby irrevocably constitutes and appoints you as Recipient’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
and other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and
complete any transaction herein contemplated.

4. This escrow shall terminate upon vesting of the Shares or upon the earlier
return of the Shares to the Company.

5. If at the time of termination of this escrow you have in your possession any
documents, securities, or other property belonging to Recipient, you shall
deliver all of same to Recipient or his or her permitted assigns or
representatives and shall be discharged of all further obligations hereunder.



--------------------------------------------------------------------------------

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.

10. You shall not be liable for the loss of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel, including but not
limited to the Company’s counsel, and other experts as you may deem necessary to
advise you in connection with your obligations hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an employee of the Company or if you shall resign by written notice
to each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Shares, you may (but
are not obligated to) retain in your possession without liability to anyone all
or any part of such securities until such dispute

 

2



--------------------------------------------------------------------------------

shall have been settled either by mutual written agreement of the parties
concerned or by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in any
United States Post Box, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days’ written notice to each of the other parties hereto:

 

Company:

  Nextest Systems Corporation   1901 Monterey Road   San Jose, CA 95112   Attn:
President & Chief Executive Officer

Recipient:

  Name:  

 

  Address:  

 

   

 

Escrow Agent:

  Nextest Systems Corporation   1901 Monterey Road   San Jose, CA 95112   Attn:
General Counsel and Secretary

16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of the Joint Escrow Instructions; you do not become a party to
the Grant Notice.

17. All of your costs and expenses, including without limitation attorneys fees
and disbursements and the fees and expenses of other advisors, incurred in
performing your duties as Escrow Agent hereunder should be promptly paid by the
Company upon submission of appropriate documentation.

18. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

 

3



--------------------------------------------------------------------------------

Very truly yours,

 

Nextest Systems Corporation

    Recipient  

 

By:

    By:  

 

   

 

Print Name:

   

Print Name:

 

 

Title:

   

Title:

 

 

Escrow Agent:

     

By:

     

 

     

Print Name:

     

Title:

     

 

4



--------------------------------------------------------------------------------

ATTACHMENT V:

ACKNOWLEDGEMENT AND

STATEMENT OF DECISION

REGARDING SECTION 83(b) ELECTION

The undersigned, a purchaser of shares of Common Stock of Nextest Systems
Corporation (the “Company”) and a party to a Restricted Stock Grant Agreement
with the Company (the “Agreement”), hereby states as follows:

 

 

1.      I acknowledge receipt of a copy of the Agreement. I have carefully
reviewed the Agreement.

 

2.      I either [check as applicable]:

¨ (a)  

have consulted, and have been fully advised by, my tax advisor
                                        , whose business address is
                                        , regarding the federal, state, and
local tax consequences of purchasing shares under the Agreement, and
particularly regarding the advisability of making elections pursuant to
Section 83(b) of the Internal Revenue Code of 1986, (the “Code”), and pursuant
to any corresponding provisions of applicable state laws; or

¨ (b)  

have knowingly chosen not to consult such a tax advisor.

 

3.      I have decided[check as applicable]:

¨ (a)  

to make an election pursuant to Section 83(b) of the Code by filing an election
form with the appropriate tax authorities within 30 days of the undersigned’s
purchase under the Agreement, and am submitting to the Company, together with my
executed Agreement, three duplicate copies of executed election forms; or

¨ (b)  

not to make an election pursuant to Section 83(b) of the Code.

I acknowledge that the Company is not responsible for taking any action with
respect to an 83(b) election and that I have the sole responsibility for timely
filing any Section 83(b) election with the Internal Revenue Service and any
state revenue authorities, and will hold the Company and its agents harmless
from any failure to timely file an Section 83(b) election.

 

Dated:                         

 

    Signature

 

5



--------------------------------------------------------------------------------

ATTACHMENT VI

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

1. The name address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:                                  
                                        
                                        
                                        
                                                       

NAME OF SPOUSE:                                  
                                        
                                        
                                        
                                                              

ADDRESS:                                     
                                        
                                        
                                        
                                                                              

IDENTIFICATION NO. OF TAXPAYER:                               
                                        
                                        
                                                                 

IDENTIFICATION NO. OF SPOUSE:                               
                                        
                                        
                                                                        

TAXABLE YEAR:                                   
                                        
                                        
                                        
                                                                 

2. The property with respect to which the election is made is described as
follows:              shares (the “Shares”) of the Common Stock of Nextest
Systems Corporation (the “Company”).

3. The date on which the property was transferred is:                     ,
20    .

4. The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                     .

6. The amount paid for such property is: $                     .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

6



--------------------------------------------------------------------------------

THE UNDERSIGNED UNDERSTANDS THAT THE FOREGOING ELECTION MAY NOT BE REVOKED
EXCEPT WITH THE CONSENT OF THE COMMISSIONER.

 

Dated:

 

                    , 20    

 

 

   

Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:

 

                    , 20    

 

 

   

Spouse of Taxpayer

 

7



--------------------------------------------------------------------------------

ATTACHMENT VII

SPOUSAL CONSENT

CONSENT OF SPOUSE

I,                                         , spouse of
                                        , have read and hereby approve the
Nextest Systems Corporation 2006 Equity Incentive Plan Restricted Stock Grant
Notice and Restricted Stock Agreement, dated                     , and all
attachments thereto (collectively, the “Agreement”). In consideration of the
granting of securities to my spouse as set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact with respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement, or any securities
issued thereunder, under the community property laws or similar laws relating to
marital property in effect in our state of residence as of the date of execution
of the Agreement.

 

Dated:                     

  Signature:  

 